Title: To James Madison from John Gavino, 5 May 1803 (Abstract)
From: Gavino, John
To: Madison, James


5 May 1803, Gibraltar. No. 120. Has still received no letters from JM. Refers JM to his last, no. 119 of 29 Apr., in which he wrote that Tripoli had declared war against the Netherlands and enclosed his account for the last year. “On the 3d: Instant arrived an Extraordinary Corrier to the Governor from Alicant in 5 days, informing him of the British Consul of Algier Mr. Falcon having got there and was performing Quarantine. He was instantaneous orderd away in an English Brig by the Dey (it is said on account of one of his Servants having been detected in an Entrigue, with a Moorish Woman). He requests the British Trade should be on their Guard as there were Eleven Cruisers at Sea. He had also sent off a Corrier to the British Minister at Paris.” Has no further accounts from Tripoli or from Commodore Morris.
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp. Docketed by Wagner as received 11 July.



   
   A full transcription of this document has been added to the digital edition.

